Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a fundamental economic principle or practice – i.e. maintaining a user’s saving/asset account and performing fund transfers, and a commercial interaction – i.e. including sales 
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a customer terminal (including a display)/financial institution device/network/computer (including a CPU and memory)/running identifying device, importing OCR 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the customer terminal/financial institution device/network/computer/running identifying device represent generic computing elements. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Importing OCR information represents insignificant extra-solution activity – i.e. using OCR information represents, as known to one of ordinary skill in the art at the effective filing date, a well-known and commonly used means of scanning printed text. Gathering swipe operation on a device represents, as known to one of ordinary skill in the art at the effective filing date, a well-known and commonly used means of gathering data primarily used with touchscreen devices, such as smartphones/tablets. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.




 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-5.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				The provisional double patenting rejection has been overcome and should be withdrawn
	In response, Examiner agrees. The provisional double patenting rejection has been overcome and has been withdrawn.

				The 35 USC 112 rejections have been overcome and should be withdrawn
	In response, Examiner agrees. The 35 USC 112 rejections have been overcome and have been withdrawn.

				The prior art rejections have been overcome and should be withdrawn
	In response, Examiner agrees. The prior art rejections have been overcome and have been withdrawn.

				claim 1 recites several additional features that amount to significantly more than the abstract concept. The additional claim elements are inextricably tied to OCR information, an SNS posting, a display of the customer terminal, and a running identifying device. These elements are technological problems to technical problems exhibited in prior art fund accumulation systems, and go well beyond any fundamental economic principle or practice or mathematical calculation/relationship.
	In response, Examiner respectfully disagrees that the additional elements of claim 1 amount to significantly more:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the customer terminal/financial institution device/network/computer/running identifying device represent generic computing elements. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Importing OCR information represents insignificant extra-solution activity – i.e. using OCR information represents, as known to one of ordinary skill in the art at the effective filing date, a well-known and commonly used means of scanning printed text. Gathering swipe operation on a device represents, as known to one of ordinary skill in the art at the effective filing date, a well-known and commonly used means of gathering data primarily used with touchscreen devices, such as smartphones/tablets. The additional elements do not, alone or in combination, improve 
	As noted above in the Office Action, the claimed limitation of “the sponsor point is granted by an SNS posting for the company by the customer through Internet” does recite the abstract concept of a commercial interaction – i.e. including sales activities or behaviors, business relations, which has been identified as abstract ideas by the 2019 PEG. The additional element of importing OCR information represents insignificant extra-solution activity. The additional elements of a display of the customer terminal/running identifying device represent generic computing elements.
Examiner further respectfully disagrees that the claimed invention, when implemented, provides a technological problem to a technical problem. As further noted by the Applicant in the Spec., the claimed invention, when implemented, seeks to at best provide a business practice/method optimization: “According to the present invention, a predetermined fractional amount can be computed on the basis of user’s daily payment or the like, and the fractional amount can be transferred as a reserving amount to a target amount. This arrangement enables achievement of effortlessly efficient and continuous reserving, and enables natural encouragement and evocation of active reserving action with an urge for suppression, economization, or the like of spending. Therefore, service flexibly responding to various needs, action patterns, or the like of various users, the service being particularly suitable for reserving a purchase fund for a product or service for an individual, a family, or a group can be provided.”
	There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/21/2021